Title: To James Madison from George Alexander Otis, 14 June 1823
From: Otis, George Alexander
To: Madison, James


        
          Sir,
          Boston 14th June 1823.
        
        Mr. Beyle, formerly private secretary of Napoleon, the writer of the work which I have the honor herewith to transmit you, has commissioned me to distribute a few copie⟨s⟩, at discretion, among the enlightened patrons of the Fine Arts in the U.S. I thus execute his wishes with the more alacrity as it affords me the occasion of renewing at the same time my offerings of respect to one of the most illustrious of my fellow citizens, and of acknowledgment to one who has deigned to Smile encouragement on my feeble attempts in the career of letters. If this production, which I have received but lately, Should have the good fortune to merit your approbation,

it would afford me great pleasure to be made the organ of communicating so considerable a Satisfaction to the Author. I have the honor to be, sir, Your most obedient & most humble Servant,
        
          George Alexander Otis
        
      